 

Case 3:17-cv-00101-RDM Document 353 Filed 09/10/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
3:17-CV-101
v. ; (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #46

Now, this 10th day of September, 2019, based upon consideration of Defendants’
letter of August 27, 2019 to the Special Master (Doc. 346), the letter dated September 3,
2019 from the Plaintiff to the Special Master (Doc. 349), Defendants’ letter to the Special
Master of September 10, 2019 (Doc. 352), and the discussion occurring during a telephonic
conference conducted this day, IT IS HEREBY ORDERED THAT:

1. The TransUnion data received by Dr. Michael Turner, an expert retained by the
Bureau in connection with this litigation, is authorized to be released to the parties in this
case, their experts, and the Court for purposes of using the data in connection with this

litigation only, subject to the following conditions:

 
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 

Case 3:17-cv-00101-RDM Document 353 Filed 09/10/19 Page 2 of 3

a. The data is to be marked “CONFIDENTIAL” and treated as “Confidential
Protected Material” per the parties’ Confidentiality Agreement and Protective Order
(see Docs. 66-1, 67);

b. The data will not be shared with individuals or entities outside this litigation
without notice to TransUnion with sufficient time for TransUnion to raise any
concerns;

c. If the data is shared with outside experts, consultants, or other individuals
in connection with this litigation, the sharing party will provide notice to TransUnion
with sufficient time for TransUnion to raise any concerns;

d. Any individual or entity that receives the data will be subject to the terms of
these conditions and the protections in the parties’ Confidentiality Agreement and
Protective Order (Docs. 66-1, 67):

e. The data may not be used for purposes outside this litigation, including but
not limited to business or competitive interests;

f. The data may not be re-engineered or manipulated to discern the identity of
any one consumer; and

g. The data will be produced in the same format that Dr. Turner received it
from TransUnion.

2. Plaintiff shall also produce all communications between Dr, Turner and

TransUnion relating to this litigation, with the exception of the contract entered into between

  

 
 

Case 3:17-cv-00101-RDM Document 353 Filed 09/10/19 Page 3 of 3

Dr. Turner and TransUnion relating to this litigation. Defendants shall confer with
TransUnion to determine whether it will produce its contract with Dr. Turner relating to this
litigation.!_ Defendants shall inform the Court in writing as to the status of their discussions
concerning production of the contract between Dr. Turner and TransUnion relating to this
litigation no later than September 13, 2019.

3. Production of the TransUnion data and the communications between Dr. Turner
and TransUnion relating to this litigation shall occur no later than September 13, 2019.

s/ Thomas I. Vanaskie

THOMAS I. VANASKIE
SPECIAL MASTER

 

‘lt would appear that the agreement between TransUnion and Dr. Turner relating to
this litigation is relevant and any proprietary concerns of TransUnion can be alleviated by
designating the contract as “Confidential” under the terms of the existing Protective Order.

3

 

 
